Exhbit 10.9.9
 
 
AMENDMENT NO. 5 TO CREDIT AGREEMENT
 
THIS AMENDING AGREEMENT is made as of the  8th day of May, 2009,
 


B E T W E E N:
 
JPMORGAN CHASE BANK, N.A.

 
(hereinafter referred to as the "Agent")
 
- and -
 
THOSE BANKS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO
 
(hereinafter collectively referred to as the "Lenders")
 
- and -
 
VITRAN CORPORATION INC., VITRAN EXPRESS CANADA INC. AND VITRAN CORPORATION
 
(hereinafter collectively referred to as the "Borrowers")
 
- and -
 
THE GUARANTORS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO
 
(hereinafter collectively referred to as the "Guarantors")
 
WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit Agreement
dated as of July 31, 2007 (the "Original Credit Agreement");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 1 to Credit Agreement dated as of January 21, 2008 (the
"First Amendment");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 2 to Credit Agreement dated as of April 10, 2008 (the "Second
Amendment");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 3 to Credit Agreement dated as of December 30, 2008 (the
"Third Amendment");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 4 to Credit Agreement dated as of March 6, 2009 (the "Fourth
Amendment") (the Original Credit Agreement as amended by the First Amendment,
the Second Amendment, the Third Amendment and the Fourth Amendment is
hereinafter referred to as the "Credit Agreement");
 

--------------------------------------------------------------------------------


AND WHEREAS the Borrowers have requested certain amendments to the Credit
Agreement, and the Agent and the Lenders have agreed to grant such amendments,
subject to the terms and conditions set out in this Agreement;
 
NOW THEREFORE in consideration of the premises and the agreements herein set out
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
INTERPRETATION
 
1.1
Definitions.

 
Unless otherwise defined herein, capitalized terms used in this amendment
agreement (this "Agreement"), including in the recitals hereto, shall have the
meanings ascribed to such terms in the Credit Agreement.
 
1.2
References to Credit Agreement.

 
Upon execution of this Agreement, the Credit Agreement shall be deemed to have
been amended as of the Amendment Effective Date (as that term is defined in
Article IV hereof).  The terms "hereof", "herein", "this agreement" and similar
terms used in the Credit Agreement, shall mean and refer to, from and after the
Amendment Effective Date, the Credit Agreement as amended by this Agreement.
 
1.3
Continued Effectiveness.

 
Nothing contained in this Agreement shall be deemed to be a waiver by the Agent
or the Lenders of compliance by the Borrowers and Guarantors of any covenant or
agreement contained in, or a waiver of any Default or Event of Default under,
the Credit Agreement or applicable Guarantee and each of the parties hereto
agree that the Credit Agreement as amended by this Agreement shall remain in
full force and effect.
 
1.4
Benefit of the Agreement.

 
This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Guarantors, the Agent and the Lenders and their respective successors and
permitted assigns.
 
1.5
Invalidity of any Provisions.

 
Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.
 
1.6
Captions and Heading.

 
The inclusion of headings preceding the text of the sections of this Agreement
and the headings following each Article in this Agreement are intended for
convenience of reference only and shall not affect in any way the construction
or interpretation thereof.
 
2

--------------------------------------------------------------------------------


ARTICLE II
AMENDMENTS AND CONSENTS
 
2.1
Amendments.

 
Subject to satisfaction of the conditions precedent set forth in Article IV of
this Agreement, the Credit Agreement is hereby amended as follows:
 
 
(a)
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
definitions in proper alphabetical sequence:

 
 
(i)
"EDC Guarantee" means an Export Development Canada financial security guarantee
in respect of one or more Letters of Credit, in form and substance satisfactory
to the Agent;

 
 
(ii)
"EDC Guaranteed L/C" means a Letter of Credit, the payment of which is
guaranteed by an EDC Guarantee;

 
 
(iii)
"Excluded Subsidiaries" means Vitran Hungary Zrt., Vitran Spain Holdings S.L.
and Vitran Delaware LLC and "Excluded Subsidiary" means any one of them;

 
 
(b)
The definition of "Funded Debt" in Section 1.1. of the Credit Agreement is
hereby amended by inserting the sentence "For purposes of calculating the
financial covenants in Sections 11.1(b), (c), (e) and (f) only, EDC Guaranteed
L/Cs shall be excluded from the calculation of Funded Debt of the applicable
Borrower." at the end of such definition.

 
 
(c)
Section 10.1(h) of the Credit Agreement is hereby amended by replacing the
phrase "T.W. Express, Inc., 2022219 Ontario Inc., Vitran Hungary Zrt., Vitran
Spain Holdings S.L." with the words "the Excluded Subsidiaries".

 
 
(d)
Section 11.1(r) of the Credit Agreement is hereby amended by inserting the
phrase "(other than Excluded Subsidiaries)" after the words "after the date
hereof" on the second line thereof.

 
 
(e)
Section 11.2(e) of the Credit Agreement is hereby amended by replacing the words
"Vitran Hungary Zrt. or Vitran Spain Holding S.L. (Spain)" with the words "any
Excluded Subsidiary".

 
 
(f)
Section 14.21(b) of the Credit Agreement is hereby amended by (A) deleting the
word "and" at the end of subparagraph (iii), (B) by renumbering subparagraph
(iv) to be subparagraph (v), and (C) by inserting the following provision as a
new subparagraph (iv):

 
 
"(iv)
fourthly, to the payment to Export Development Canada in respect of any payments
made by it under any EDC Guarantee and any costs and expenses incurred by or on
behalf of Export Development Canada in respect thereof; and".

 
 
(g)
Section 14.23(b) of the Credit Agreement is hereby amended by inserting the
sentence "Notwithstanding the foregoing two sentences, in the event Export
Development Canada makes a payment under any EDC Guarantee (such payments are
hereinafter referred to as the "EDC Obligations"), (i) until such time as the
EDC Obligations have been fully satisfied, the Security shall not terminate and
the Agent shall not execute any discharges or releases in connection therewith,
and (ii) each of the Borrowers (A) acknowledges that, at the request of Export
Development Canada, the Agent shall assign to Export Development Canada the
Agent's right, title and interest in and to the Security, and (B) hereby
consents to such assignment." at the end of such Section.

 
 
3

--------------------------------------------------------------------------------


 
 
(h)
Schedule A to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.

 
2.2
Consent.

 
Each of the Borrowers and the Lenders hereby consents to (a) the terms of the
Export Development Canada financial security guarantee reference no.
FSG-05-040486E-000 and financial security guarantee reference no.
FSG-05-040487E-000 (collectively, the "Current EDC Guarantees") together with
each other EDC Guarantee in substantially similar form to the Current EDC
Guarantees, (b) the Agent accepting Export Development Canada's offers with
respect thereto, and (c) the Agent providing Export Development Canada with
notice of any amendments made to the Credit Agreement (which notice is required
pursuant to the terms of a Current EDC Guarantee).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties.

 
Each of the Borrowers and the Guarantors hereby represents and warrants to the
Agent and each Lender as follows (which representations and warranties shall
survive the execution and delivery of this Agreement, acknowledging that the
Agent and the Lenders are relying thereon without independent inquiry in
entering into this Agreement):
 
 
(a)
Status and Power.  Each Company is a corporation duly incorporated or
amalgamated and organized and validly existing under the laws of its
jurisdiction of incorporation or amalgamation.  Each Company is duly qualified,
registered or licensed in all jurisdictions where such qualification,
registration or licensing is required for such Company to carry on its business,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.  Each Company has all requisite capacity, power and
authority to own, hold under licence or lease its properties, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Loan Documents to which it is a party.  None of the
Obligors is an "investment company" within the meaning of the Investment Company
Act of 1940, as amended.

 
 
(b)
Authorization and Enforcement of Loan Documents.  All necessary action,
corporate or otherwise, has been taken to authorize the execution, delivery and
performance by each Obligor of this Agreement.  Each Obligor has duly executed
and delivered this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of each Obligor, enforceable against each Obligor by the
Agent and the Lenders in accordance with its terms, except to the extent that
the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
limiting the enforcement of creditors' rights generally and (ii) the fact that
the courts may deny the granting or enforcement of equitable rights.

 
 
 
4

--------------------------------------------------------------------------------


 
 
 
(c)
Compliance with Other Instruments.  The execution, delivery and performance by
each Obligor of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with, result in any breach or
violation of, or constitute a default under the terms, conditions or provisions
of the articles of incorporation (or amalgamation, as applicable) or by-laws of
the Obligors, any Applicable Law or any agreement, lease, licence, permit or
other instrument to which any  Obligor is a party or is otherwise bound or by
which any Obligor benefits or to which its property is subject and do not
require the consent or approval of any Official Body or any other Person except
as has been obtained.  Each Obligor has complied with all Applicable Law in
respect of this Agreement and the transactions contemplated herein.

 
 
(d)
Compliance with Laws.  None of the Companies are in violation of any agreement,
employee benefit plan, pension plan, mortgage, franchise, licence, judgment,
decree, order, statute, rule or regulation relating in any way to itself, to the
operation of its business or to its property or assets and which could
reasonably be expected to have a Material Adverse Effect.

 
 
(e)
Default.  No Default or Event of Default under the Credit Agreement has occurred
or is continuing.

 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1
Conditions Precedent.

 
This Agreement shall not become effective until the Agent and the Lenders shall
have received the following each dated on or before the date hereof and all in
form and substance satisfactory to the Agent and the Lenders (the date on which
such conditions precedent are satisfied is hereinafter referred to as the
"Amendment Effective Date"):
 
 
(a)
this Agreement shall have been duly executed and delivered to the Agent and each
of the Lenders on behalf of the Borrowers and the Guarantors;

 
 
(b)
receipt by each Lender who has executed this Agreement of a work fee in the
amount of U.S.$20,000; and

 
 
(c)
the Agent shall have received all such other certificates, documents, opinions,
and information that it reasonably requests.

 
ARTICLE V
CONSENT AND CONFIRMATION
 
5.1
Guarantors Consent

 
Each of the Guarantors hereby consents to the amendments to the Credit Agreement
provided for in this Agreement and hereby confirms that its respective Guarantee
remains in full force and effect with respect to the Secured Obligations under
the Credit Agreement as amended by this Agreement.
 
5

--------------------------------------------------------------------------------


ARTICLE VI
MISCELLANEOUS
 
6.1
Further Assurances.

 
Each of the parties hereto agrees to execute and deliver or cause to be executed
and delivered all such instruments and to take all such action as the other
party may reasonably request, and at the expense of such other party in order to
more fully effectuate and accomplish the intent and purposes of and to carry out
the terms of this Agreement.
 
6.2
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
6.3
Consent to Jurisdiction.

 
Each of the Borrowers and the Guarantors hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario in respect
of any action, suit or proceeding arising out of or relating to this Agreement
and hereby irrevocably agrees that all claims in respect of any such action,
suit or proceeding may be heard and determined in any such Ontario court.  Each
of the Borrowers and the Guarantors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  Each of the Borrowers and the
Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.
 
6.4
Time of the Essence.

 
Time shall be of the essence in this Agreement in all respects.
 
6.5
Counterparts.

 
This Agreement may be executed and delivered in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same
agreement.  Counterparts may be executed and delivered in original, facsimile or
portable document format (pdf) form to the other parties hereto and the parties
hereto agree to accept any such executed counterparts as original signed
versions of this Agreement.
 
[SIGNATURE PAGES TO FOLLOW]
 
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set out above.




VITRAN CORPORATION INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   President and Chief Executive Officer
 
VITRAN EXPRESS CANADA INC.
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name:  Richard E. Gaetz
Title:    Chief Executive Officer
 
 
VITRAN CORPORATION
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Chief Executive Officer
 
JPMORGAN CHASE BANK, N.A.,
as Agent
 
By:  /s/ Jeffrey Coleman                                                 
                                                                
Name: Jeffrey Coleman
Title:   Vice President
 
 
JPMORGAN CHASE BANK, N.A.,
Toronto Branch, as Canadian Lender
 
 
By:  /s/ Jeffrey Coleman                                          
                                                                
Name: Jeffrey Coleman
Title:   Vice President
 
 
JPMORGAN CHASE BANK, N.A.
as U.S. Lender
 
 
By:  /s/ Jeffrey
Coleman                                                                
Name:                      Jeffrey Coleman
Title:           Vice President
 
 
FIFTH THIRD BANK,
as U.S. Lender
 
 
By:  /s/ William Krummen                                       
                                                                
Name: William J. Krummen
Title:   Vice President
 
 
FIFTH THIRD BANK,
Canadian Branch, as Canadian Lender
 
 
By:  /s/ Steve
Pepper                                                                                                                       
Name: Steve Pepper
Title:   Vice President
 
WELLS FARGO BANK, N.A.
as U.S. Lender
 
 
 
By:  /s/ Joseph Bianchin                                         
                                                                
Name:  Joseph Bianchin III
Title:    Vice President
 
 
WELLS FARGO FINANCIAL CORPORATION CANADA,
as Canadian Lender
 
 
By:  /s/ Paul Young                                                         
                                                                
Name: Paul D. Young
Title:   Vice President
 

 
 
 
7

--------------------------------------------------------------------------------


 




 
NATIONAL CITY BANK,
as U.S. Lender
 
 
By:  /s/ Susan
Dimmick                                                                                                            
Name:  Susan Dimmick
Title:    Senior Vice President
 
NATIONAL CITY BANK,
Canada Branch, as Canadian Lender
 
 
By:  /s/ Bill Hines                                                             
                                                      
Name: Bill Hines
Title:   Senior Vice President and Principal Officer
 
 
BANK OF MONTREAL
Chicago Branch as U.S. Lender
 
 
By:  /s/ Joseph Linder                                             
                                                                
Name:  Joseph W. Linder
Title:    Vice President
 
 
 
BANK OF MONTREAL,
as Canadian Lender
 
 
By:  /s/ Peter Chauvin                                                     
                                                                
Name: Peter Chauvin
Title:   Vice President
 
BANK OF AMERICA, N.A.
as U.S. Lender
 
 
By:  /s/ Michael Makaitis                                        
                                                      
Name:  Michael Makaitis
Title:    Vice President
 
BANK OF AMERICA, N.A.
Canada Branch, as Canadian Lender
 
 
By:  /s/ Medina Sales de Antrade                                 
                                                                
Name:  Medina Sales de Andrade
Title:    Vice President
 
 
NATIONAL BANK OF CANADA,
New York Branch, as U.S. Lender
 
 
By:  /s/ Vincent Lima                                               
                                                                
Name:  Vincent Lima
Title:    Vice President
 
By:  /s/ Peter Fiorillo                                                
                                                                
Name:  Peter Fiorillo
Title:    Assistant Vice President
 
NATIONAL BANK OF CANADA,
as Canadian Lender
 
 
By:  /s/ D. William Kennedy                                          
                                                                
Name: D. William Kennedy
Title:   Vice President
 
By:  /s/ Michael Waiser                                                  
                                                      
Name:  Michael Waiser
Title:    Manager
 
 
LAURENTIAN BANK OF CANADA,
as Canadian Lender
 
 
By:  /s/ Raj Butani                                                    
                                                      
Name: Raj Butani
Title:   Senior Manager
 




 
8

--------------------------------------------------------------------------------



 
VITRAN LOGISTICS LIMITED
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
EXPÉDITEUR T.W. LTÉE
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 
1124708 ONTARIO INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
 
1124709 ONTARIO INC.
 
 
By:  /s/ Richard E.
Gaetz                                                                                                        
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
CAN-AM LOGISTICS INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 
1098304 ONTARIO INC.
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS ROUT LTÉE
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
 
DONEY HOLDINGS INC.
 
 
 
 
By:  /s/ Richard E.
Gaetz                                                                                                        
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
VITRAN ENVIRONMENTAL SYSTEMS INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
SOUTHERN EXPRESS LINE OF ONTARIO LIMITED
 
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 

 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
0772703 B.C. LTD.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
1277050 ALBERTA INC.
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 
VITRAN EXPRESS, INC.
 
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 
VITRAN EXPRESS WEST INC.
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
KANSAS MOTOR FREIGHT CORP.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
R.A. CHRISTOPHER, INC.
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
VITRAN LOGISTICS, INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 
FRONTIER TRANSPORT CORPORATION
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
PJAX, INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 
VITRAN LOGISTICS CORP.
 
 
By:  /s/ Richard E. Gaetz                                                 
                                                      
Name:  Richard E. Gaetz
Title:    Authorized Signatory
 
LAS VEGAS/L.A. EXPRESS, INC.
 
 
By:  /s/ Richard E. Gaetz                                          
                                                      
Name: Richard E. Gaetz
Title:   Authorized Signatory
 
 

 
10

--------------------------------------------------------------------------------


 

 
SCHEDULE A


PRICING GRID


APPLICABLE MARGIN




Pricing
Level
Debt to
EBITDA
Ratio
Acceptance Fee
LIBOR Loan
Letters of Credit (other than EDC Guaranteed L/Cs)*
(bp)
Prime Rate Loan
Base Rate Canada Loan
Base Rate New York Loan
(bp)
Standby Fee
(bp)
EDC Guaranteed L/Cs*
(bp)
Level I
<3. 00x
250.0
150.0
50.0
62.5
Level II
>3.00 and
< 3.50x
300.0
200.0
50.0
62.5
Level III
>3.50 and
< 4.00x
350.0
250.0
50.0
62.5
Level IV
>4.00 and
< 4.50x
400.00
300.0
50.0
62.5
Level V
>4.50x
450.0
350.0
50.0
62.5





*Letters of  Credit will be subject to a fronting fee of 12.5 bps